Citation Nr: 1130870	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a temporary total disability rating for the Veteran's diverticulitis under the provisions of 38 C.F.R. § 4.30 (2010) based upon convalescence following a November 1, 2006, surgical procedure for the period on and after January 1, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1976; from January 1991 to March 1991; from February 2003 to October 2003; and from June 2005 to June 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) which denied a temporary total disability rating for the Veteran's diverticulitis under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a November 1, 2006, surgical procedure.  In September 2009, the Board remanded the Veteran's claim to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge sitting at the RO.  

On July 16, 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  On July 19, 2010, the RO determined that its July 2007 rating decision establishing service connection for diverticulitis was clearly and unmistakably erroneous in assigning March 8, 2007, as the effective date for the award of service connection; effectuated the award of service connection for diverticulitis as of June 17, 2006; and granted a temporary total disability rating for the Veteran's diverticulitis under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a November 1, 2006, surgical procedure; and effectuated that award for the period from November 1, 2006, to December 31, 2006.  

In February 2010, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for chronic tinnitus and informal claims of entitlement to both service connection for posttraumatic stress disorder (PTSD) and a chronic bowel disorder and increased disability evaluations for his diverticulitis, bilateral hearing loss disability, and hypertension.  The claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The claims are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran underwent a November 1, 2006, laparoscopic anterior rectosigmoid resection with splenic fixture secondary to his service-connected diverticulitis.  

2.  The Veteran was out of work from November 1, 2006, to December 15, 2006, following his November 1, 2006, surgery.  

3.  A temporary total disability rating for the Veteran's diverticulitis under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a November 1, 2006, surgical procedure for the period between November 1, 2006, and December 31, 2006, has been granted.  


CONCLUSION OF LAW

The criteria for assignment of a temporary total disability rating for the Veteran's diverticulitis under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a November 1, 2006, surgical procedure for the period on and after January 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.30 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The RO issued an August 2007 VCAA notice to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 (2010); what actions he needed to undertake; and how the VA would assist him in developing his claim.  The August 2007 VCAA notice was issued prior to the August 2007 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated by way of a February 2008 statement of the case.  

The VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded hearings before a VA hearing officer and the undersigned Acting Veterans Law Judge sitting at the RO.  The hearing transcripts are of record.  There remains no issue as to the substantial completeness of the Veteran's claim.  All relevant facts have been developed to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board now turns to the merits of the Veteran's claim.  

II.  Historical Review

A November 2006 hospital summary and associated clinical documentation from University Health indicates that the Veteran underwent a November 1, 2006, anterior rectosigmoid resection with splenic fixture in treatment of his service-connected diverticulitis.  The Veteran was discharged from the hospital on November 15, 2006.  

A December 2006 written statement from Mallory A. Lawrence, M.D., notes the Veteran's November 1, 2006, intestinal surgery.  The physician opined that after "the full six week post-operative period, he should be able to resume unlimited activity."  

In his August 2007 claim, the Veteran reported that he "had surgery at University Hospital in Augusta, GA on 11/01/06 for [his service-connected diverticulitis] and was out of work from 11/01/06 to 12/15/06."  

On July 19, 2010, the RO determined that its July 2007 rating decision establishing service connection for diverticulitis was clearly and unmistakably erroneous in assigning March 8, 2007, as the effective date for the award of service connection; effectuated the award of service connection for diverticulitis as of June 17, 2006; granted a temporary total disability rating for the Veteran's diverticulitis under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a November 1, 2006, surgical procedure; and effectuated that award for the period from November 1, 2006, to December 31, 2006.  

Although a temporary total rating was granted, the issue remains in appellate status, as the maximum benefit has not been assigned per § 4.30.  AB v. Brown, 6 Vet. App. 35 (1993). 

III.  38 C.F.R. § 4.30

The provisions of 38 C.F.R. § 4.30 (2010) direct, in pertinent part, that:

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to § 3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  
  (a)  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:
  (1)  Surgery necessitating at least one month of convalescence.  
  (2)  Surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  
  (3)	Immobilization by cast, without surgery, of one major joint or more.  

The Veteran has reported that he convalesced and was not at work from November 1, 2006, to December 15, 2006, following his November 1, 2006, surgical procedure.  A temporary total rating under the provisions of 38 C.F.R. § 4.30 has been granted for the period from November 1, 2006, to December 31, 2006.  The Veteran has not averred that he either was still recuperating or otherwise unable to return to work after December 31, 2006.  He has not asserted that a temporary total rating under 38 C.F.R. § 4.30 is warranted for any period on and after January 1, 2007.  Given these facts and as the Veteran has acknowledged returning to work in December 2006, the Board concludes that a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the Veteran's diverticulitis on and after January 1, 2007, is not warranted.  


ORDER

Entitlement to a temporary total disability rating for diverticulitis under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a November 1, 2006, surgical procedure for the period on and after January 1, 2007 is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


